Citation Nr: 1000045	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a right wrist pain to 
include a dorsal ganglion cyst (right wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran was scheduled to appear 
for a Board hearing in July 2009.  However, she failed to 
report for this hearing and provided no explanation for her 
failure to report.  Her hearing request, therefore, is deemed 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records note that she 
complained of chronic right wrist pain since December 2003.  
An April 2004 bone scan was unremarkable.  A January 2005 
occupational therapist note indicated that there was no 
history of trauma, and right wrist range of motion was within 
normal limits.  The assessment was right wrist pain, no mass 
was noted, and there were no symptoms of tenosynovitis.  The 
therapist assessed third/forth dorsal compartment occult 
ganglion versus overuse syndrome, and referred the Veteran 
for an orthopedic evaluation.  An orthopedic consultation 
dated in February 2005 diagnosed chronic right wrist pain 
exacerbated by military service.  An orthopedic second 
opinion dated in March 2005 diagnosed occult ganglion on the 
dorsum of the right wrist.  

A predischarge VA examination was conducted in May 2005.  The 
Veteran stated that she started having wrist problems in 
service.  She reported current pain about once per month 
while exercising.  After review of the Veteran's claims file 
and examination, the examiner diagnosed "[r]ight wrist pain.  
There is insufficient clinical evidence at present to warrant 
a diagnosis of any acute or chronic disorder or residuals 
thereof.  There is no visible or palpable ganglion cyst."  

Postservice treatment records note that the Veteran 
complained of right wrist pain in March 2007.  "Likely wrist 
tendonitis affecting the dorsiflexors of the right wrist with 
mild findings on physical examination."  The Veteran was 
referred to the BRACESHOP Specialty Clinic, and joint pain 
localized in the right wrist was diagnosed.  

An examination with opinion regarding the presence of a 
current right wrist disability and its relationship to 
service is needed prior to a resolution of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any right wrist condition.  
The examiner must review the claims file 
and a copy of this remand in conjunction 
with the examination and make a note of 
such review in the examination report.  
All necessary tests should be conducted 
and the following questions should be 
answered:

	a.  Does the Veteran have a current 
right wrist disability?

	b.  If so, is it at least as likely as 
not related to active duty service.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and her representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


